Citation Nr: 0212196	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  Entitlement to an evaluation in excess of 20 percent 
prior to October 15, 2001, and to an evaluation in excess of 
40 percent thereafter, for low back pain with compression 
fracture, L3. 

(The issues of entitlement to service connection for a 
cerebral concussion and to an increased (compensable) 
evaluation for sinusitis will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985 and from February 1988 to February 1992.  The 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision prepared in July 1997 and 
issued to the veteran in August 1997 by of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO, in pertinent part, denied claims for 
service connection for a cervical spine degenerative process, 
for bilateral carpal tunnel syndrome, and for an evaluation 
in excess of 20 percent for service-connected low back 
disability.  The veteran disagreed with those determinations 
in December 1997.  Following the April 1999 issuance of a 
statement of the case (SOC), the veteran submitted a timely 
substantive appeal.  In a subsequent rating decision issued 
in November 2001, the RO increased the evaluation assigned 
for the veteran's low back disability to 40 percent, 
effective in October 2001.  Less than the maximum available 
benefit has been awarded, and the matter remains in 
contention.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2001, the veteran requested an increased evaluation 
for a service-connected right knee disability.  The RO denied 
an evaluation in excess of 10 percent for residuals, lateral 
tibial plateau fracture, right leg, by a November 2001 rating 
decision.  The record before the Board does not reflect that 
the veteran has disagreed with that evaluation, although the 
time allowed for timely disagreement has not yet expired.  
This claim is not before the Board for appellate review. 

The veteran requested a Travel Board hearing when he 
submitted his April 1999 substantive appeal.  However, by a 
signed, written statement dated and submitted in May 2000, 
the veteran withdrew his request for a hearing before the 
Board.  Appellate review may proceed.

The Board is undertaking additional development of the 
veteran's claims of entitlement to service connection for a 
cerebral concussion and for an increased (compensable) 
evaluation for sinusitis, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been obtained, and all duties to the 
veteran have been fulfilled.

2.  Cervical spine degenerative disease was present on 
initial VA radiologic examination 14 months after the 
veteran's service discharge, and medical opinion indicates 
that the veteran may have accelerated cervical spine 
degenerative disease as a result of injuries incurred in 
service.

3.  The medical evidence does not establish that the veteran 
has carpal tunnel disorder.

4.  Prior to October 15, 2001, the veteran's service-
connected low back pain with compression fracture, L3, was 
manifested by back discomfort with episodes of exacerbations 
occasionally requiring bedrest, mild limitation of motion and 
some pain on motion of the lumbar spine, and by abnormality 
of the vertebral body on radiologic examination, but not by 
sciatic neuropathy or other neurologic symptoms.

5.  From October 15, 2000, the veteran's service-connected 
low back pain with compression fracture, L3, has been 
manifested by increased back pain with rare episodes of 
severe lancing pain, moderate limitation of motion and pain 
on motion of the lumbar spine, and by abnormality of the 
vertebral body on radiologic examination, but not by sciatic 
neuropathy or other neurologic symptoms, the need for an 
assistive device for ambulation (other than for a service-
connected knee disability), inability to perform activities 
of daily living, or by severe pain without intermittent 
relief, absent ankle jerks, or other neurologic findings.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
veteran incurred or aggravated degenerative changes of the 
cervical spine in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2001).

2.  Claimed bilateral carpal tunnel syndrome was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2001).

3.  The criteria for a 30 percent evaluation, but no higher, 
for service-connected low back pain with compression 
fracture, L3, are met prior to October 15, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292, 
5293 (2001).

4.  The criteria for an evaluation in excess of 40 percent 
for service-connected low back pain with compression 
fracture, L3, are not met from October 15, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292, 
5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral carpal 
tunnel syndrome and for degenerative disease of the cervical 
spine.  In addition, the veteran contends that he is entitled 
to an increased evaluation in excess of 20 percent for 
service-connected low back pain with compression fracture, 
L3, prior to October 15, 2001, and in excess of for 40 
percent from October 15, 2001, because of increased pain.

By a letter dated in August 2001, the RO informed the veteran 
of enactment of the Veterans Claims Assistance Act of 2000, 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) (VCAA).  The RO also notified 
the veteran of VA's duties to him and of the evidence needed 
to substantiate his claims.  In this regard, in August 2001, 
the RO contacted the veteran and notified him of the evidence 
needed to establish entitlement to the benefit sought, and 
what the RO would obtain, as well as what evidence was needed 
from the veteran and what he could do to help with his claim.  
No further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has been afforded VA examinations and has been 
offered the opportunity to submit or identify evidence which 
might be relevant to substantiate his claim.  All duties to 
the veteran, including those specified in the VCAA, have been 
met.  Consequently, the Board finds that additional 
development of this matter, including development for a 
medical opinion is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2001).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be presumed if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a chronic 
disorder, to include arthritis, became manifest to a degree 
of 10 percent within one year from the date of discharge.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

1.  Claim for service connection for degenerative changes, 
cervical spine

The veteran contends that he has cervical spine degenerative 
changes as a result of injuries incurred in service.  
Historically, the veteran was injured in service in 1982 when 
he struck his head when he fell from a ledge, and when he 
sustained multiple injuries, including a fracture of the 
scapula and of the right knee, in a motorcycle accident in 
1990.  The veteran's initial post-service radiologic 
examination of the cervical spine was conducted in April 
1993, approximately 14 months following the veteran's 
February 1992 service separation.  The radiologic examination 
disclosed early mild degenerative process of the cervical 
spine.  

The VA examiner who conducted in a February 1999 examination 
concluded, based on the veteran's history of loss of 
consciousness, cerebral contusions, and L3 vertebral 
fracture, that it was "certainly possible" that the veteran 
"may have" developed "accelerated" degenerative disease of 
the cervical spine, causing the current symptoms.  The 
examiner opined that it was unlikely that the veteran's 
service-connected low back disability, including the 
residuals of an L3 compression fracture, caused or aggravated 
the veteran's cervical spine degenerative process.  The RO 
interpreted the medical opinion that the veteran "may" have 
developed accelerated degenerative disease of the cervical 
spine as unfavorable to the veteran, as the opinion did not 
specify the likelihood that the veteran's degenerative 
disease of the cervical spine resulted from injuries incurred 
in service.  

The examiner noted the veteran's age, his in-service 
injuries, and previous radiologic examination disclosing the 
presence of cervical spine degenerative disease.  The 
veteran, who was born in May 1963, was about 30 years old in 
April 1993 when a cervical degenerative process was disclosed 
on VA radiologic examination.  The physician did not 
reference any intercurrent injury to the veteran's head, 
neck, or spine during the interval between the veteran's 
service and the VA radiologic examination in April 1993, nor 
does any evidence of record suggest that the veteran incurred 
relevant injury during that period. 

The examiner's opinion that the veteran's cervical spine 
degenerative disease was not secondary to the in-service 
lumbar fracture may be somewhat confusing, in the context of 
the first part of the opinion, that the veteran may have 
developed accelerated cervical spine disease, but it appears 
to the Board that the examiner is stating that it is more 
likely that the veteran incurred or aggravated cervical spine 
degenerative disease in service than that the cervical spine 
degenerative disease is secondary to the lumbar fracture 
incurred in service.  

The Board notes that cervical spine degenerative disease was 
present on radiologic examination conducted 14 months after 
the veteran's service separation.  This was the veteran's 
first VA radiologic examination of the cervical spine 
following his service discharge; there are no radiologic 
examinations of the cervical spine which disclose that 
degenerative disease of the cervical spine was not present 
during the one-year presumptive period following the 
veteran's service discharge.  No report of radiologic 
examination of the veteran's cervical spine is associated 
with the separation examination.  

Prior to enactment of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) stated that a medical 
diagnosis of traumatic arthritis, in conjunction with a 
medical history of only in-service trauma to that joint, was 
sufficient to imply that a claim for service connection for 
traumatic arthritis due to the in-service injury was well-
grounded.  Hodges v. West, 13 Vet. App. 287, 291 (2000) 
(discussion of in-service trauma followed by diagnosis of 
disorder due to trauma established well-grounded claim).  
Although analysis of the well-groundedness of a claim is no 
longer required, the Court's decision requires the Board to 
find that the evidence in this case, which discusses a 
diagnosis in relationship to in-service injury, is probative.  

The veteran's in-service injuries, including cerebral trauma 
and skull fracture in service, and later fractures of the 
scapula and right knee, are documented.  The veteran's post-
service records of VA treatment proximate to service are 
devoid of evidence of any other relevant injury to the spine.  
The Board has also considered the brevity of the interval 
between the expiration of the presumptive period and the 
diagnosis of a disorder defined as chronic, a period of two 
months and one week,  There is no medical evidence or opinion 
unfavorable to the veteran's claim.  

In this context, the Board finds that the medical opinion of 
record that the veteran "may have" developed or aggravated 
the claimed disorder, degenerative disease of the cervical 
spine as a result of service, although vague, places the 
evidence at least in equipoise to warrant a finding that the 
veteran incurred or aggravated degenerative disease of the 
cervical spine in service. 

2.  Claim for service connection for bilateral carpal tunnel 
syndrome

VA outpatient clinical records dated in 1993 and 1994 are 
devoid of evidence of a diagnosis of carpal tunnel syndrome.  
The reports of VA examinations conducted in March 1996, 
August 1996, and December 1996 are devoid of evidence of 
medical diagnosis of carpal tunnel syndrome.  
 
On VA specialty neurological examination and on specialty 
spinal examination conducted in February 1999, the veteran 
complained of numbness and tingling of his hands.  He 
reported that he had been told he might have possible carpal 
tunnel syndrome.  He reported that his symptoms had improved 
since that diagnosis, although he continued to have neck 
pain.  Each of the examiners assigned diagnoses for the 
veteran's complaints, but neither examiner assigned a 
diagnosis of carpal tunnel syndrome.

VA outpatient treatment records dated from March 2001 to 
August 2001, and the report of VA examination conducted in 
October 2001, are likewise devoid of evidence that the 
veteran has a current medical diagnosis of carpal tunnel 
syndrome.

There is no current medical diagnosis of carpal tunnel 
syndrome, nor is there medical evidence that the veteran has 
any residual disability due to a past diagnosis of carpal 
tunnel syndrome.  The evidence against a finding that the 
veteran has carpal tunnel syndrome is highly persuasive, as 
the evidence is consistent over time and includes reports 
from several clinical providers.  The only evidence favoring 
a finding that the veteran has a current clinical diagnosis 
of carpal tunnel syndrome is the veteran's statement that a 
provider told him he might have carpal tunnel syndrome.  The 
veteran's statement that he was told he might have carpal 
tunnel syndrome is certainly credible.  Nevertheless, the 
veteran's lay statement as to his diagnosis is of little 
weight compared to later clinical reports and examinations 
which reflect that this possible diagnosis has not been 
confirmed.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The laws authorizing veterans' benefits provide benefits only 
where there is current disability, as identified by a medical 
diagnosis.  In the absence of a current medical diagnosis of 
carpal tunnel syndrome, some disability residual thereto, 
service connection may not be granted for carpal tunnel 
syndrome.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

3. Claim for increased evaluation for low back pain with 
compression fracture, L3

Historically, the veteran was awarded service connection for 
low back pain with compression fracture of vertebral body of 
L3 by a rating decision issued in March 1986.  At that time, 
the disorder was evaluated as noncompensable under Diagnostic 
Codes 5295-5010.  The veteran reenlisted, and served a second 
period of active duty, with service separation in February 
1992.  The veteran's service-connected low back disability 
was re-evaluated, and, in an April 1992 rating decision, the 
Ro assigned a 10 percent evaluation, effective February 8, 
1992, under Diagnostic Codes 5010-5285, based on demonstrable 
deformity of a vertebral body.  By a rating decision in 
October 1993, the RO continued the 10 percent evaluation.  
The veteran appealed that determination.  In November 1995, 
the Board remanded the claim; in an August 1996 decision, the 
Board determined that the veteran was entitled to a 20 
percent evaluation under Diagnostic Codes 5285 and 5292, 
reflecting a 10 percent evaluation for deformity of the 
vertebral body and a 10 percent evaluation for mild 
limitation of range of motion of the lumbar spine.

In February 1997, the veteran, among other claims, sought an 
increased evaluation for his low back disability.  He 
indicated that he was having increased pain. 

On VA examination conducted in February 1999, the veteran had 
mild tenderness in the lumbar spine area.  Straight leg 
raising was negative bilaterally.  The veteran complained of 
lower back pain on movement.  There was no significant 
limitation of range of motion, although the veteran had lower 
back pain with forward flexion and backward extension of the 
lumbar spine.  His strength was 5/5 in both lower 
extremities.  Fine motor movement was intact.  Deep tendon 
reflexes were 2+ in both lower extremities and symmetrical 
bilaterally.  The veteran's gait was normal and he was able 
to tandem walk.  The examiner opined that the veteran's 
symptoms were consistent with the history of compression 
fracture, L3.  

Outpatient treatment notes dated in March 2001 reflect that 
the veteran was referred for physical therapy for back pain.  
He complained of pain, level 4 on a scale of 1-5, in the 
right back and down the posterior of the right leg.  The 
veteran's gait pattern was described as "excellent."  Range 
of motion of the back was described as functional.  There was 
no muscle spasm.  There was weakness of the right hip and 
gluteal musculature and tightness of the right hamstring.

By a statement dated in March 2001, the veteran stated that 
his worsening back pain was affecting movement of the hip.  
He also reported that, when he had a severe attack of back 
pain, it required bedrest, and sometimes a "shot" and muscle 
relaxants, anti-inflammatory medications, and narcotics.

On VA examination conducted in October 2001, the veteran's 
range of motion of the back was to 10 degrees of extension, 
with pain, and to 40 degrees of flexion.  Lateral bending was 
to 10 degrees without sustained spasm.  He had midline back 
pain, and rare episodes of lancing pain into both lower 
extremities.  He reported some numbness in the lower 
extremities, but no change in bowel or bladder habits.  He 
reported use of a lumbosacral corset was effective in 
decreasing pain.  He reported mild relief with muscle 
relaxants.  Reflexes were symmetrical.  The examiner 
concluded that the veteran would be expected to have daily 
low back discomfort, particularly with extension of the 
spine, and would have difficulty lifting more than 20 pounds, 
bending, prolonged sitting for more than 15 minutes, and 
prolonged driving.  

The veteran's service-connected low back disability and 
compression fracture, L3, are currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5292.  Diagnostic 
Code (DC) 5285 provides the criteria for evaluating 
disability due to fracture of a vertebra, and provides that, 
where there is no spinal cord involvement or paralysis, the 
fracture residuals are to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  DC 5292 
provides for a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion.  Because DC 5292 evaluates 
disability based solely on limitation of motion, disability 
due to functional loss and pain on use must also be 
considered when evaluating disability solely under DC 5292.  
See 38 C.F.R. §§ 4.40 and 4.45.  However, in this case, as 
noted, the veteran's disability evaluation is based on the 
combination of DC 5292, which evaluates limitation of motion, 
and DC 5285, used to evaluate residuals of a fractured 
vertebra other than limitation of motion.

In this case, the evidence prior to October 15, 2001 reflects 
that the veteran had mild limitation of motion and had pain 
on motion, especially with extension.  The examiner who 
conducted the February 1999 VA examination did not provide a 
description in degrees of flexion or extension at which the 
veteran began to have pain on retained motion.  However, 
resolving doubt as to whether there was mild or moderate 
limitation in the veteran's favor, the Board finds that the 
veteran's disability approximated a moderate limitation, so 
as to warrant a 20 percent evaluation under DC 5292.  

Therefore, the veteran's evaluation for his low back 
disability, prior to October 15, 2001, with addition of the 
10 percent evaluation under DC 5285 for demonstrable 
deformity of a vertebral body, would be 30 percent under DCs 
5285-5292.  However, the evidence clearly reflects that the 
veteran's limitation of motion, even considering pain, was no 
more than moderate during this time.  The examiner who 
conducted the February 1999 VA examination indicated that the 
veteran's limitation of motion was not significant; 
evaluation for physical therapy in March 2001 noted that the 
veteran had functional active range of motion without lumbar 
spasm.  Thus, the evidence is against an evaluation in excess 
of 20 percent for limitation of motion under DC 5292, and 
against an evaluation in excess of 30 percent for the 
combination of evaluation under DCs 5285-5292, even with 
consideration of pain.  

The examiner who conducted the October 2001 VA examination 
provided specific ranges of motion.  The veteran was able to 
move in all planes of motion, although he had pain with 
extension and lateral bending.  The examiner did not indicate 
that the veteran had pain on forward flexion; that range of 
motion was to 40 degrees.  While the veteran's range of 
motion was more limited in October 2001 than when he was 
evaluated in March 2001, the veteran continued to retain a 
significant range of motion, motion in all planes, and 
ability to ambulate without any assistive device (other than 
for right knee disability).  The veteran continues to have 
moderate limitation of motion of the lumbar spine, so as to 
warrant a 20 percent evaluation under DC 5292, which, when 
combined with the 10 percent evaluation for vertebral body 
deformity, warrants a 30 percent evaluation.

However, the RO has assigned a 40 percent evaluation for the 
veteran's back disability, from October 15, 2001, under DCs 
5285 and 5292, apparently in consideration of the examiner's 
determination that the veteran was unable to lift more than 
20 pounds, engage in frequent bending, and would have 
increased pain with prolonged sitting in excess of 15 
minutes.  While the Board does not object to this evaluation, 
the evaluation reflects consideration of all of the veteran's 
symptomatology, including moderate limitation of motion, pain 
on retained motion, and functional loss, under both DCs 5285 
and 5292, and the veteran does not meet the criteria for an 
evaluation in excess of 40 percent for the disability 
evaluated under these combined diagnostic codes.

The preponderance of the evidence is against an evaluation in 
excess of 40 percent from October 15, 2001.  In particular, 
as noted, the veteran retains significant motion of the back, 
and is able to more in all planes (extension, flexion, 
lateral rotation and side bending).  He does not require any 
assistive device to walk, and has no symptoms of neurologic 
disability. The evidence establishes that he does not use any 
cane, brace, crutch, walker, or other assistive device for 
ambulation, although he does use a lumbar brace to decrease 
pain, and uses a right knee brace for a service-connected 
right knee disability.  The veteran complains of pain 
radiating to the lower legs, but the evidence establishes 
that the complaints of pain do not interfere with the 
veteran's activities of daily living, although he cannot play 
sports and has difficulty with strenuous activities such as 
mowing the lawn.  The veteran contends that his back pain is 
sometimes so bad that he is bedridden.  This contention is 
credible, and this evidence has been considered in assignment 
of the 40 percent evaluation.  

Degenerative disc disease or intervertebral disc disease has 
not been medically diagnosed, although the examiner who 
conducted the October 2001 VA examination assigned a 
diagnosis of L5-S1 disc degeneration without herniation.  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, DC 5293.  A 40 percent evaluation under DC 
5293, together with the 10 percent evaluation under DC 5285, 
would warrant an evaluation in excess of the 40 percent 
currently assigned.  However, there is no medical evidence of 
decreased ankle jerks, foot drop, decreased sensory or motor 
function, or other neurologic symptomatology in the lower 
extremities, other than episodes of severe lancing pain, so a 
40 percent evaluation under DC 5293 is not warranted.  There 
is no medical evidence of ankylosis, complete immobility of 
the lumbar spine, or other symptoms to support an evaluation 
in excess of 40 percent under DCs 5286 or 5289.

The Board concludes that an evaluation in excess of 40 
percent is not warranted under DCs 5292-5285 or 5293-5285, as 
the veteran does not meet or approximate the criteria for 
severe intervertebral disc disease.  There is no evidence to 
support an evaluation in excess of 40 percent on an 
extraschedular basis, as there is no showing that the 
veteran's back pain has caused frequent hospitalizations, 
requires frequent medical attention, or results in any other 
symptomatology not contemplated under the criteria used to 
evaluate the disability.  

The preponderance of the evidence is against an evaluation in 
excess of 40 percent.  The provisions of 38 U.S.C.A. § 
5107(b) are not applicable to warrant a more favorable 
result.  The claim for an evaluation in excess of 40 percent 
for a service-connected low back disability with compression 
fracture, L3, from October 15, 2001, must be denied.



ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine is granted, subject to laws and 
regulations regarding effective dates of monetary awards.  

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

A 30 percent evaluation is granted for low pain with 
compression fracture, L3, prior to October 15, 2001, subject 
to laws and regulations regarding effective dates of monetary 
awards. 

An evaluation in excess of 40 percent for low back pain with 
compression fracture, L3, from October 15, 2001, is denied.





		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

